Citation Nr: 9905469	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

The veteran filed a claim in May 1996 for service connection 
for disabilities to include PTSD and tuberculosis.  This 
appeal arises from the October 1996 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for service connection for PTSD 
and tuberculosis.  A Notice of Disagreement was filed in 
November 1996 and a Statement of the Case was issued in 
December 1996.  A substantive appeal was filed in December 
1996 with a request for a hearing at the RO before a Member 
of the Board.

By letter dated in January 1997 the veteran accepted a 
hearing at the RO hearing before a local hearing officer in 
lieu of hearing at the RO before a Member of the Board.  In 
March 1997, a hearing at the RO before a local hearing 
officer was held.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from PTSD.

2.  The veteran's claim of entitlement to service connection 
for PTSD is not plausible.

3.  The veteran has presented no competent evidence to show 
that he currently suffers from tuberculosis.

4.  The veteran's claim of entitlement to service connection 
for tuberculosis is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tuberculosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1982, while in the service, the veteran was seen 
with complaints of a continuous cough for five months and 
congestion for two months.  The veteran's history revealed 
that he was treated for pulmonary tuberculosis for six months 
and stopped taking his medication.  He was referred for a 
consultation that same day.  He reported being diagnosed with 
tuberculosis in July 1980; he took medication for three 
months, but did not refill the medications.  The veteran did 
not recall getting a skin or sputum test in connection with 
the diagnosis and reported that the diagnosis was made after 
symptoms of fever and coughing which were present for one day 
only.  He denied night sweats or fever.  The x-rays showed no 
acute or active disease.  There was old scarring in the right 
lung field.  The assessments were chronic cough probably due 
to bronchitis induced by cigarettes; doubt active 
tuberculosis; veteran essentially asymptomatic except for 
cough.  Later that month, it was noted that a PPD test was 
negative.  When seen in August 1982, it was noted that he had 
had a PPD test in January which was negative.  He denied a 
history of contact with active tuberculosis.  The physician 
concluded that there was no need for further evaluation.

In May 1996, the veteran filed a claim for service connection 
for disabilities to include PTSD and tuberculosis.  

A VA hospitalization discharge summary from April 1996 to 
August 1996 indicates that that the veteran's diagnoses 
included status post pulmonary tuberculosis, treated.  This 
was based on a history of a positive PPD, which had been 
treated with medication.  A chest x-ray showed no evidence of 
active disease; there was evidence of prior granulomatous 
disease.  There was no diagnosis of PTSD.  VA outpatient 
treatment records in 1996, prior and subsequent to this 
hospitalization, do not contain a diagnosis of PTSD.

On a VA neuropsychiatry examination in August 1996, the 
veteran indicated that he had nightsweats, shaking, shortness 
of breath and flashbacks to Korea.  He disliked loud noises 
and being in large groups.  He was unable to socialize, and 
he had crying spells and suicidal thoughts.  He had traumatic 
experiences while in the military.  The diagnoses included 
probable PTSD.  The veteran failed to appear for 
psychological testing.

On a VA general medical examination in August 1996, the 
veteran indicated that while in the military in 1990 at Fort 
Leonard Wood, he had pulmonary tuberculosis.  On examination, 
the veteran's chest had normal contour and the lungs were 
clear.  The x-rays showed that PA, lateral and apical 
lordotic views of the chest were normal.  The diagnoses 
included pulmonary tuberculosis, by history.

By rating action of October 1996, service connection for PTSD 
and tuberculosis was denied.  The current appeal to the Board 
arises from this denial.

At the hearing at the RO before a local hearing officer in 
March 1997, the veteran testified regarding several 
experiences he had while in Korea that caused his current 
PTSD symptoms.  He testified that he was told in service that 
he had tuberculosis and that due to the scarring in his 
lungs, he was more susceptible to pneumonia and colds.

Received in February 1997 was a letter from the Department of 
the Army indicating that there were no records on the veteran 
from Fort Leonard Wood from the summer of 1980.

In a statement dated in March 1997, the veteran reported that 
while in Korea, he heard gunfire, a fellow soldier was 
captured and he witnessed a bloody body.  

A VA outpatient treatment record from February 1997 indicates 
that the veteran had a history of tuberculosis in 1990 during 
active duty.

VA outpatient treatment records from January 1997 and March 
1997 indicate that the veteran was seen for psychological 
counseling.  The assessments included depression with PTSD 
symptoms.

On a VA hospitalization discharge summary from March 1997 to 
April 1997, it was indicated that the veteran was 
hospitalized for an overdose of Trazodone.  A chest x-ray was 
done because of past history of tuberculosis treatment.  The 
impression was minimal apical scar with no acute process or 
evidence of current tuberculosis.  The diagnoses included 
positive protein purified derivative with treatment in 1980.  

Received in January 1997 were photographs and service 
personnel records from the veteran regarding his service in 
Korea.  Additionally there was a statement from the veteran's 
mother which indicated that he was different after he 
returned home from the Army.  In a statement, the veteran 
indicated that his current state of mind was caused by his 
experience while in the military.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946 and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

A.  PTSD

In this case, the veteran is claiming he currently has PTSD 
that was incurred during service.  The evidence does not 
support his contention.  

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD. the 
record.  The diagnosis on the August 1996 VA examination of 
probable PTSD and the assessments from the VA outpatient 
records in January and March 1997 of depression with PTSD 
symptoms do not constitute evidence of a current, clear 
diagnosis of PTSD.

As there is no current medical evidence to establish the 
presence of the disability claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim for PTSD is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim of service connection for 
PTSD.  

B.  Tuberculosis

The veteran is claiming that he currently has tuberculosis 
that was incurred during service.  The service medical 
records show the veteran reported a history of tuberculosis; 
however, the records are silent regarding clinical findings 
or a diagnosis of active tuberculosis.  Importantly, these 
records were noted to rule out the presence of tuberculosis.  

Further, the reports of the August 1996 VA examination and 
April 1997 VA hospitalization are negative for any current 
diagnosis of tuberculosis.  As there is no current medical 
evidence to establish the presence of tuberculosis claimed on 
appeal, there can be no valid claim.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The only evidence that would support the 
veteran's claim is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for tuberculosis, 
that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for PTSD is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for tuberculosis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

